Title: To James Madison from Tobias Lear, 9 November 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


9 November 1801, Cap Français. No. 15. Reports that Toussaint placed an embargo on all vessels in port to prevent escape of insurrectionists and dissemination of inaccurate reports. Encloses governor’s official account of events; government is concerned lest tales of disorder discourage trade. Wishes to meet with the British agent, who has written several letters complaining about the practice of American vessels “to go to Jamaica, sell their Cargoes, clear out for the U.S. and then come to this Island & take their Cargoes of Colonial Produce.” Lear’s response has been that he is powerless so long as local government permits the trade. Refers to his earlier letters in which he had complained of the burdens of office and commented on his unflattering reception. Complains lack of communications from U.S. government has raised questions requiring his “utmost ingenuity to parry.” Has been asked, “Has the Change in your Administration destroyed all your Ships?” Absence of U.S. public vessels on the coast or in the harbors, although he has explained it fully, has diminished importance of U.S. in the eyes of many, as has his own inability to engage in business or commercial pursuits owing to lack of funds and time. Points out that the importance of American commerce with the island is the reason “we still continue to be countenanced.” Has received JM’s 1 Aug. circular letter and will conform to its contents. Has been empowered by local government to deal with disputes between shipmasters and seamen, which has eliminated the problem of abandoned seamen. Anxiously awaits a letter from JM. Notes in postscript that the embargo has been ended and reports forty-one American vessels in port and three arriving.
 

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 3). RC 4 pp. Postscript not on FC. Duplicate copy (ibid.) docketed by Wagner as received 30 Nov. Enclosure not found, but a translation of the text of Toussaint’s 7 Nov. account appeared in the National Intelligencer, 4 Dec. 1801.


   A full transcription of this document has been added to the digital edition.
